Form vorder

                                   UNITED STATES BANKRUPTCY COURT


                                       MIDDLE DISTRICT OF TENNESSEE

                                              701 Broadway Room 170
                                                Nashville, TN 37203

                                    Adversary Proceeding No.: 3:21−mp−80008

                                              Judge: Marian F Harrison

In Re:

Plaintiff/Movant : MITCHELL S MCCULLOUGH SR


    vs


Defendant/Respondent :



                                                       ORDER

ORDER by Judge Harrison : With regard to docket entry # 8, if a timely objection is filed to the debtor's motion for
payment of unclaimed funds, the hearing will be held on Tuesday, July 13, 2021, at 9:00 a.m., telephonically. The
call−in number is 1−888−363−4749; Access Code 4511038#. If no objections are filed, the debtor may submit an
order granted the requested relief. (RE: related document(s) 8) (dll)

Dated: 6/11/21

                                                           /s/ Marian F Harrison
                                                           UNITED STATES BANKRUPTCY JUDGE




         Case 3:21-mp-80008          Doc 9 Filed 06/11/21 Entered 06/11/21 09:16:09                    Desc
                                         Virtual Order Page 1 of 1
